DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I (claims 1-9) in the reply filed on 7/28/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the Examiner to consider all claims in a single application.  However, the applicant failed to further elaborate.  Applicant’s argument is therefore not found persuasive because, as previously recited, there is a search and examination burden for the recited patentably distinct species because the species or groupings of patentably indistinct species have acquired a sperate status in the art due to their recognized divergent subject matter and because the species or groupings of patentably indistinct species require a different field of search (Note pages 2-3 of the Restriction/Election Requirement dated 6/1/2022).  Accordingly, claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3-9, the applicant is reciting desired hydrostatic-pressure and penetration test results of the cloths.  Accordingly, the meets and bounds of the claim are unclear.  What material characteristics of the cloths are needed to have the claimed test results?  Note that it is unclear how to determine if a cloth would provide the desired test results. Is the applicant claiming the testing being steps of the process?  
All remaining claims are also rejected as being dependent form a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DOLTON (US 127,158) in view of SEESE et al. (US 4,765,172) and in view of LIUKKO (US 4,604,152) and in further view of BENSTOCK et al. (US 5,003,902).
Regarding claims 1, 2 and 3, DOLTON discloses utilizing a first auxiliary fixture (folder E; particularly e1 and e1) to fold each of two cloths (I, J) into a folded state so as to form a folded joint band (Figures 1-5).  DOLTON discloses utilizing a second auxiliary fixture (A, C; particularly a2, a4 and c1) to fold two lateral sides of an additional cloth (binding G) and wrapping the additional cloth around each folded joint band.  DOLTON discloses applying a sewing machine needle (page 2, column 2) (Fig. 1) to have a thread (Fig. 5) penetrate repeatably the two lateral sides and each folded joint band along a sewing path so that the additional cloth is sewed fixedly to each folded joint band (Page 2, column 2) (Figures 1-5).  However, DOLTON fails to disclose the second auxiliary fixture folding the two lateral sides of the additional cloth into two folded edge areas wherein the two folded edge areas are facing the folded joint band when sewn together.
SEESE teaches, as is old and known in the art, folding two lateral sides of a binding material/cloth into two folded edge areas wherein the two folded edge areas are facing the cloth therebetween when attached together in order to create a visually pleasing seam that hides the unfinished edges of the binding cloth/material (note the double/double fold of figure 4c using the fixture of figure 3).  SEESE teaches utilizing a second channel of the fixture to form two neighboring folding areas to the binding cloth/material and while the binding material/cloth is leaving the second channel, utilizing the fixture to fold the two folding areas oppositely to form the two folded edge areas (Figures 3-3c).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the second auxiliary fixture of DOLTON with the ability to have formed two folded edge areas of the two lateral sides as claimed, in light of the teachings of SEESE, in order to hide the unfinished edges of the additional cloth (i.e. binding material/cloth). 
DOLTON further fails to disclose one or both the two cloths (I, J) being a plurality of clothes adhered together at two connecting areas forming a joint band as claimed.  LIUKKO teaches forming a seam between two fabrics (1, 2) wherein each fabric is a laminated textile fabric (can be considered “a front-portion cloth” since a front portion is based on perspective) thus disclosing each fabric to be at least two cloths adhered together at two connecting areas (across entire contacting surfaces) thus forming a joint band (Figure).  LIOKKO teaches the use of the laminated textile fabrics in order to create protective clothing that is waterproof.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have replaced each of the two cloths of DOLTON with the at least two laminated cloths, in light of the teachings of LIOKKO, in order to create waterproof clothing with visually pleasing seamed edges.     
Even though LIUKKO discloses providing a glue/adhesive to the seam, LIUKKO fails to disclose the thread being “water-repellent”.  BENSTOCK teaches providing a seam with adhesive (16) and a water-repellant thread (18, 20) in order to create a waterproof seam (Figures 1-4).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the seam of DOLTON in view of SEESE and in further view of LIUKKO with an adhesive attaching the cloths together and a water-repellant thread, in light of the teachings of BENSTOCK, in order to create a waterproof seam(s) for the protecting clothing.  Additionally, note that it would have been obvious for the additional cloth (binding material/cloth) to be a water-resistant cloth since the clothing being produced is protective clothing to resist liquids, regardless, the adhesive of BENSTOCK allows the additional cloth to be considered “water-resistant” as claimed.  
Regarding claims 4-9, the combination of DOLTON, SEESE, LIUKKO and BENSTOCK discloses a method for seaming clothes of protective clothing as discussed above.  However, none of the references specifically disclose the material properties of the cloths being used.  Note that the combination of references (specifically LIUKKO and BENSTOCK) are disclosing the creation of a waterproof and/or water-resistant clothing the same as being claimed by the applicant.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided all of the plurality of clothes and the water-resistant cloth with the material characteristics to have a hydrostatic-pressure test result larger than or equal to 60cmH20 and to have a penetration test result less than or equal to 1g since the final clothing products of the combination of references and the applicant’s application have the same purpose and it has been held that determination of result-effective variables only involves routine skill in the art and therefore is not patentably distinguishable from the prior art.

Conclusion
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.  Note that US 8,336,474 discloses the creation of garment seams with the use of bonding elements.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732